DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed June 24, 2022. Claims 1, 2, 6, 8, 9, 13, 15, 16, and 20 have been amended. Claims 7, 14 have been canceled. Claims 1-6, 8-13, and 15-20 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed June 24, 2022 with respect to the previous objection to the specification have been fully considered and render the previous objection moot.  
Applicant’s arguments and amendments filed June 24, 2022 with respect to the previous claim objections have been fully considered and render the previous objections moot. 
Applicant’s arguments and amendments filed June 24, 2022 with respect to the previous 35 U.S.C. 103 rejections have been fully considered. 
With respect to the previous rejection under 35 U.S.C. 103 of independent claim 1, Applicant argues the cited art of record, Green et al., US 20180190111 A1, and Miller et al., US 20170330456 A1, hereinafter referred to as Green, and Miller, respectively, fails to explicitly disclose all of the features of claim 1, as presently amended, specifically, the claimed optimal speed and the optimal signal time are determined at predetermined intervals or upon detecting a congestion in the one or more intersection points.
Examiner respectfully disagrees. Applicant appears to argue the nature of obviousness under 35 U.S.C. 103. As previously indicated, neither Green nor Miller individually discloses the entirety of claim 7 which is now incorporated into independent claim 1. However, Green discloses controlling a traffic signal based on various considerations to optimize traffic flow in part by controlling a traffic signal at an intersection. Additionally, Green discloses generating an optimized instruction at predetermined intervals or upon detecting a congestion in the one or more intersection points (Local control modules can provide traffic data at regular intervals, e.g., every 10 seconds, every 30 seconds, or at another interval, and the remote planning system can provide remote control instructions as needed – See at least ¶93).
Green fails to explicitly disclose an optimal speed. However, Miller teaches it is known in the art to provide optimal speeds to vehicles proximate to an intersection to optimize flow (Speed adjustment value, i.e. “optimal speed,” may be specific to each vehicle depending on current speed, distance of the respective vehicle from an intersection, and timing of a traffic light at the intersection – See at least ¶40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Green to include the feature of an optimal speed for each of the plurality of vehicles because Green discloses generating optimal instructions at predetermined intervals and the optimal speed of Miller is an example of a well-known and routine optimal instruction in the traffic control art. The combination of Green and Miller is merely supplementing the optimized instruction of Green with the optimized instruction of Miller which is obvious for purposes of 35 U.S.C. 103 as it involves routine skill in the art and both the inventions of Green and Miller are directed to the same field of endeavor, namely, optimizing traffic flow.
The same rationale applies to independent claims 8 and 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6, 8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al., US 20180190111 A1, in view of Miller et al., US 20170330456 A1, hereinafter referred to as Green and Miller, respectively.
As to claim 1, Green discloses a method for reducing road congestion, the method comprising (a traffic light control system, coordinated traffic lights that reduce traffic congestion – See at least ¶4): 
receiving, by a congestion management system, traffic data, related to a plurality of vehicles moving on a selected path of a road, from one or more sensors deployed along the selected path (a traffic planning system [i.e. congestion management system] may receive traffic data – See at least ¶6; providing the traffic data includes providing one or more measures indicating relative amounts of vehicles taking different paths through the intersection – See at least ¶9; various sensors deployed along selected paths of road, 104a-d, 106a-d – See at least Fig. 1); 
predicting, by the congestion management system, a speed of each of the plurality of vehicles at one or more predetermined intersection points along the selected path and a signal time associated with each of the one or more predetermined intersection points using a trained traffic model, wherein the traffic model is trained using historic traffic data related to the plurality of vehicles (using the one or more local machine learning models [i.e. trained traffic model] to classify a condition at the intersection or to assess a speed of an identified object – See at least ¶13; determining by the local machine learning models and further based on the camera data and phase data for the traffic signal indicating a current phase of the traffic signal [i.e. signal time] – See at least ¶9; local machine learning models can be trained using a variety of approaches such as deep learning, learning classification, etc. – See at least ¶29, Examiner notes that deep learning is an example of a machine learning model that uses large sets of historical data for training the model); 
determining, by the congestion management system, an optimal signal time for each of the one or more predetermined intersection points based on analysis of predicted speed and predicted signal time, wherein the optimal signal time is determined at predetermined intervals or upon detecting a congestion in the one or more intersection points (local machine learning models focus on important variables for the particular intersection, and thus traffic flow control at each intersection may be fine-tuned and optimized according to traffic conditions at the particular intersections– See at least ¶96; local control modules can provide traffic data at regular intervals, e.g., every 10 seconds, every 30 seconds, or at another interval, and the remote planning system can provide remote control instructions as needed – See at least ¶93); and
providing, by the congestion management system, the optimal signal time to a traffic controller associated with corresponding each of the one or more predetermined intersection points, thereby reducing the road congestion (local control system uses the local machine learning models to generate the local control instructions, customized for each traffic light based on the traffic data [i.e. optimal signal times] – See at least ¶35; provide control instruction to the traffic signal at the intersection 410 – See at least Fig. 4).
Green fails to explicitly disclose determining an optimal speed for each of the plurality of vehicles; and 
providing the optimal speed of each of the plurality of vehicles to a vehicle control system associated with corresponding each of the plurality of vehicles. 
However, Miller teaches determining an optimal speed for each of the plurality of vehicles (a speed adjustment value [i.e. optimal speed] may be specific to each vehicle depending on current speed, distance of the respective vehicle from an intersection, and timing of a traffic light at the intersection – See at least ¶40); and
providing the optimal speed of each of the plurality of vehicles to a vehicle control system associated with corresponding each of the plurality of vehicles (the controller could request the large truck to coast or increase speed slightly, so that the adjustment to the light timing can be reduced – See at least ¶26). 
Green discloses optimizing signal timing of traffic lights to reduce traffic congestion including the use of machine learning to construct and update a real-time traffic model. Miller teaches adjusting the timing of traffic signals and sending speed adjustment messages to compliant vehicles to reduce traffic congestion along segments of road leading to one or more road intersections. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Green to include the features of determining an optimal speed for each of the plurality of vehicles at predetermined intervals and providing the optimal speed of each of the plurality of vehicles to a vehicle control system associated with corresponding each of the plurality of vehicles, as taught by Miller, to minimize the aggregate kinetic energy loss of vehicles (See at least ¶7 of Miller), which may reduce fuel consumption and increase efficiency. Additionally, determining the optimal speed at predetermined intervals would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Green discloses generating optimal instructions at predetermined intervals and the optimal speed of Miller is an example of a well-known and routine optimal instruction in the traffic control art. The combination of Green and Miller is merely supplementing the optimized instruction of Green with the optimized instruction of Miller which is obvious for purposes of 35 U.S.C. 103 as it involves routine skill in the art and both the inventions of Green and Miller are directed to the same field of endeavor, namely, optimizing traffic flow.

Independent claims 8 and 15 are rejected under the same rationale as claim 1 as they recite nearly identical subject matter with only minor variations.

As to claims 3, 10, and 17, Green discloses wherein the historic traffic data comprises at least one of number of vehicles moving on the path, length of the path, speed of the plurality of vehicles and the signal time of predetermined intersection points along the path (local control system may store the number of vehicles turning right from the western arm of the intersection, the number of vehicles that have travelled through the intersection in the last five minutes, etc. [i.e. number of vehicles moving on the path] – See at least ¶28).

As to claims 4, 11, and 18, Green discloses wherein the speed of each of the plurality of vehicles and the optimal signal time of each of the one or more predetermined intersection points are provided to the traffic model for re-training (the remote planning system uses reinforcement learning to update and improve the remote machine learning model, remote planning system receives traffic data from local control systems – See at least ¶80; traffic light provides data to local control system, data includes a phase of the traffic light 230, [i.e. optimal signal time] - See at least ¶63; traffic data may include aggregate speed along a road in a particular direction of travel – See at least ¶78).

Green fails to explicitly disclose wherein providing the optimal speed of the plurality of vehicles comprises providing at least one of an audio notification or a visual notification to a driver of corresponding each of the plurality of vehicles when the plurality of vehicles are on the selected path, and 
an optimal speed for each of the plurality of vehicles.
However, Miller teaches wherein providing the optimal speed of the plurality of vehicles comprises providing at least one of an audio notification or a visual notification to a driver of corresponding each of the plurality of vehicles when the plurality of vehicles are on the selected path (human operator could accept a speed adjustment request, e.g., shown on an in-vehicle display, by providing input such as pressing physical or virtual button – See at least ¶19), and
an optimal speed for each of the plurality of vehicles (a speed adjustment value [i.e. optimal speed] may be specific to each vehicle depending on current speed, distance of the respective vehicle from an intersection, and timing of a traffic light at the intersection – See at least ¶40).
Green discloses optimizing signal timing of traffic lights to reduce traffic congestion including the use of machine learning to construct and update a real-time traffic model. Miller teaches adjusting the timing of traffic signals and sending speed adjustment messages to compliant vehicles to reduce traffic congestion along segments of road leading to one or more road intersections. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Green to include the features of wherein providing the optimal speed of the plurality of vehicles comprises providing at least one of an audio notification or a visual notification to a driver of corresponding each of the plurality of vehicles when the plurality of vehicles are on the selected path, as taught by Miller, to minimize the aggregate kinetic energy loss of vehicles (See at least ¶7 of Miller), which may reduce fuel consumption and increase efficiency. Additionally, it would have been obvious to incorporate the optimal speed for each of the plurality of vehicles of Miller into the re-training of the traffic model of Green to account for all of the traffic control variables used to effectively optimize traffic flow at an intersection.

As to claims 5, 12, and 19, Green discloses wherein reducing the road congestion comprises: maintaining the optimal signal time at each of the one or more predetermined intersection points (system reduces wait times of vehicles at traffic intersections by optimizing and controlling individual traffic lights [i.e. maintaining optimal signal times] to regulate the flow of traffic – See at least ¶14).
Green fails to explicitly disclose controlling each of the plurality of vehicles in the optimal speed corresponding to each of the plurality of vehicles. However, Miller teaches controlling each of the plurality of vehicles in the optimal speed corresponding to each of the plurality of vehicles (a vehicle computer, may receive a request of speed adjustment from the central computer – See at least ¶17; speed adjustment value [i.e. optimal speed] may be specific to each vehicle depending on current speed, distance of the respective vehicle from an intersection – See at least ¶40).
Green discloses optimizing signal timing of traffic lights to reduce traffic congestion including the use of machine learning to construct and update a real-time traffic model. Miller teaches adjusting the timing of traffic signals and sending speed adjustment messages to compliant vehicles to reduce traffic congestion along segments of road leading to one or more road intersections. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Green to include the feature of controlling each of the plurality of vehicles in the optimal speed corresponding to each of the plurality of vehicles, as taught by Miller, to minimize the aggregate kinetic energy loss of vehicles (See at least ¶7 of Miller), which may reduce fuel consumption and increase efficiency.

As to claims 6, 13, and 20, Green discloses wherein the predicted speed and the predicted signal time are analysed using at least one of a multivariate linear regression model or a reinforcement learning model (using the one or more local machine learning models to classify a condition at the intersection or to assess a speed of an identified object [i.e. predicted speed] – See at least ¶13; determining by the local machine learning models and further based on the camera data and phase data for the traffic signal indicating a current phase of the traffic signal [i.e. predicted signal time] – See at least ¶9; local machine learning models 112 may use any of a variety of models such as linear regression models – See at least ¶29; machine learning model 224 uses reinforcement learning to determine which actions to take in a particular traffic situation – See at least¶82).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al., US 20180190111 A1, in view of Miller et al., US 20170330456 A1, as applied to claim 1 above, and further in view of Myr, US 20080094250 A1, hereinafter referred to as Green, Miller, and Myr, respectively.
As to claims 2, 9, and 16, Green discloses at least one of the one or more sensors including an entry sensor, an exit sensor, and an intermediate edge sensor (the cameras have a view of the entrance and the exit of the intersection – See at least ¶26; other sensors may be placed at different locations that are not directly adjacent the traffic lights [i.e. intermediate edge sensors] – See at least ¶25; intermediate edge sensors 106d – See at least Fig. 1).

Green fails to explicitly disclose wherein selecting a path comprises identifying one or more distance segments and one or more intersection points along the path. However, Miller teaches wherein selecting a path comprises identifying one or more distance segments and one or more intersection points along the path (controller can receive data from each of a plurality of vehicles proximate, within a predetermined distance to an intersection – See at least ¶6; distance segments D21, intersection points 201, 205 – See at least Fig. 2).
Green discloses optimizing signal timing of traffic lights to reduce traffic congestion including the use of machine learning to construct and update a real-time traffic model. Miller teaches adjusting the timing of traffic signals and sending speed adjustment messages to compliant vehicles to reduce traffic congestion along segments of road leading to one or more road intersections. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Green to include the features of wherein selecting a path comprises identifying one or more distance segments and one or more intersection points along the path, as taught by Miller, to minimize the aggregate kinetic energy loss of vehicles (See at least ¶7 of Miller), which may reduce fuel consumption and increase efficiency.

The combination of Green and Miller fails to explicitly disclose a display unit. However, Myr teaches a display unit (traffic server system also comprises communication means such as landlines or web links for updating the said navigation data to roadside traffic monitors and other traffic advisory display systems – See at least ¶71).
Green discloses optimizing signal timing of traffic lights to reduce traffic congestion including the use of machine learning to construct and update a real-time traffic model. Miller teaches adjusting the timing of traffic signals and sending speed adjustment messages to compliant vehicles to reduce traffic congestion along segments of road leading to one or more road intersections. Myr teaches managing traffic congestion including roadside displays along a road segment for communicating traffic information to drivers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Green and Miller to include the feature of a display unit, as taught by Myr, to increase drivers’ awareness of traffic situations to be avoided (See at least ¶23 of Myr).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668